 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1359 
In the House of Representatives, U. S.,

June 24, 2010
 
RESOLUTION 
Calling for the immediate and unconditional release of Israeli soldier Gilad Shalit, who is held captive by Hamas, and for other purposes. 
 
 
Whereas Congress previously expressed its concern for missing Israeli soldiers in Public Law 106–89 (113 Stat. 1305; November 8, 1999), which required the Secretary of State to raise the status of missing Israeli soldiers with appropriate government officials of Syria, Lebanon, the Palestinian Authority, and other governments in the region, and to submit to Congress reports on those efforts and any subsequent discovery of relevant information; 
Whereas the House of Representatives passed H. Res. 107 on March 13, 2007, regarding Gilad Shalit and other Israeli soldiers attacked and captured by terrorists; 
Whereas Israel completed its withdrawal from Gaza on September 12, 2005; 
Whereas on June 25, 2006, contrary to international humanitarian standards and the most basic standards of humanitarian conduct, the Foreign Terrorist Organization Hamas, together with allied terrorists, crossed into Israel to attack a military post, killing two soldiers and wounding and kidnapping a third, Gilad Shalit, in a blatantly extortionate effort to coerce the Government of Israel; 
Whereas Hamas, contrary to international humanitarian standards and the most basic standards of humanitarian conduct, has prevented access to Gilad Shalit by competent medical personnel and representatives of the International Committee of the Red Cross; 
Whereas Hamas, contrary to international humanitarian standards and the most basic standards of humanitarian conduct, has failed to provide Gilad Shalit the humane treatment to which all captives are entitled as a fundamental human right; 
Whereas Hamas, contrary to international humanitarian standards and the most basic standards of humanitarian conduct, has refused to provide Gilad Shalit with regular contact with his family or any other party, or to allow his family to know where he is being held; 
Whereas Hamas, contrary to international humanitarian standards and the most basic standards of humanitarian conduct, has compelled Gilad Shalit to appear in video and voice recordings intended to extort and coerce the Government of Israel; 
Whereas Hamas, contrary to the most basic standards of humanitarian conduct, has staged plays and produced cartoons and animated movies that have mocked Shalit, his captivity, and his family, and have promised further kidnappings of Israeli soldiers; and 
Whereas Gilad Shalit has been held in captivity by Hamas for almost 4 years: Now, therefore, be it 
 
That the House of Representatives— 
(1)demands that— 
(A)Hamas immediately and unconditionally release Israeli soldier Gilad Shalit; and 
(B)Hamas accede to international humanitarian standards and the most basic standards of humanitarian conduct by— 
(i)allowing prompt access to Gilad Shalit by competent medical personnel and representatives of the International Committee of the Red Cross; 
(ii)providing Gilad Shalit the humane treatment all captives are entitled to as a fundamental human right; 
(iii)facilitating regular communication by Gilad Shalit with his family and allowing his family to know where he is being held; and 
(iv)ceasing to compel Gilad Shalit to appear in video and voice recordings intended to extort and coerce the Government of Israel; 
(2)expresses— 
(A)its vigorous support and unwavering commitment to the welfare, security, and survival of the State of Israel as a Jewish and democratic state within recognized and secure borders; 
(B)its strong support and deep interest in achieving a resolution of the Israeli-Palestinian conflict through the creation of a democratic, viable, and independent Palestinian state living in peace alongside of the State of Israel; 
(C)its ongoing concern and sympathy for the family of Gilad Shalit and the families of all other missing Israeli soldiers; and 
(D)its full commitment to continue to seek the immediate and unconditional release of Gilad Shalit and other missing Israeli soldiers; 
(3)recalls— 
(A)the barbaric attack on and kidnapping of the bodies of Ehud Goldwasser and Eldad Regev on July 12, 2006, by the Iran-supported terrorist group Hezbollah; and 
(B)the missing Israeli soldiers Zecharya Baumel, Zvi Feldman, and Yehuda Katz, missing since June 11, 1982, Ron Arad, who was captured on October 16, 1986, Guy Hever, last seen on August 17, 1997, and Majdy Halabi, last seen on May 24, 2005; and 
(4)condemns— 
(A)Hamas for the grossly immoral cross-border attack and kidnapping of Gilad Shalit; and 
(B)Iran and Syria, the primary state sponsors and patrons of Hamas, for their ongoing support for international terrorism. 
 
Lorraine C. Miller,Clerk.
